TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JULY 31, 2013



                                      NO. 03-12-00569-CR


                                  Brithe Thompson, Appellant

                                                 v.

                                  The State of Texas, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
      REVERSED AND REMANDED -- OPINION BY CHIEF JUSTICE JONES




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was error in the trial court’s judgment: IT IS

ORDERED, ADJUDGED and DECREED by the Court that the judgment be reversed and the

cause is remanded to the trial court for further proceedings in accordance with the opinion of this

Court; and that this decision be certified below for observance.